Mark Choate, AK #8011070
CHOATE LAW FIRM LLC
424 N. Franklin Street
Juneau, Alaska 99801
Tel: (907) 586-4490
Fax: (206) 424-9705
Email: lawyers@choatelawfirm.com

Amanda Harber, 1011119
49th State Law LLC
P.O. Box 661
Soldotna, AK 99669
Phone: (907) 545-4435
E-mail: amanda@49thstatelaw.com

Adam W. Hansen* pro hac vice forthcoming
Eleanor Frisch*   pro hac vice forthcoming
Apollo Law LLC
333 Washington Avenue North, Suite 300
Minneapolis, MN 55401
Phone: (612) 927-2969
E-mail: adam@apollo-law.com
       eleanor@appollo-law.com

                         IN THE UNITED STATES DISTRICT COURT
                                  DISTRICT OF ALASKA


ELIZABETH BAKALAR,
                                                     Case No. 3:19-CV-00025-JWS
                Plaintiff,

v.

MICHAEL J. DUNLEAVY, in his individual BAKALAR’S CROSS-MOTION FOR
and official capacities; TUCKERMAN     SUMMARY JUDGMENT
BABCOCK; and the STATE OF ALASKA,

                Defendants.


CROSS-MOTION FOR SUMMARY JUDGMENT                                 CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                424 N. Franklin Street
Page 1 of 2                                                       Juneau, AK 99810
                                                                  (907) 586-4490

          Case 3:19-cv-00025-JWS Document 76 Filed 08/04/21 Page 1 of 2
        Elizabeth Bakalar, through counsel, pursuant to FRCP 56 submits her cross-

motion for summary judgment on all issues in this matter. Bakalar incorporates by

reference her brief in support of Opposition to Motion for Summary Judgment and

Cross-Motion for Summary Judgment at Dkt. 75 with accompanying affidavits,

declarations and exhibits.

        Dated this 4th day of August, 2021.

                                                     /s/ Mark Choate_________________
                                                     Mark Choate, 8011070
                                                     Choate Law Firm LLC
                                                     424 N. Franklin Street
                                                     Juneau, AK 99801
                                                     Phone: (907) 586-4490
                                                     E-mail: lawyers@choatelawfirm.com


                                                     /s/ Adam W. Hansen______________
                                                     Adam W. Hansen*
                                                     Eleanor Frisch*
                                                     Apollo Law LLC
                                                     333 Washington Avenue North, Suite 300
                                                     Minneapolis, MN 55401
                                                     Phone: (612) 927-2969
                                                     E-mail: adam@apollo-law.com

                                                     *pro hac vice forthcoming

                                                     /s/ Amanda Harber_______________
                                                     Amanda Harber, 1011119
                                                     49th State Law LLC
                                                     P.O. Box 661
                                                     Soldotna, AK 99669
                                                     Phone: (907)
                                                     E-mail: amanda@49thstatelaw.com

CROSS-MOTION FOR SUMMARY JUDGMENT                                 CHOATE LAW FIRM LLC
Bakalar v. Dunleavy et al., Case No. 3:19-cv-00025                424 N. Franklin Street
Page 2 of 2                                                       Juneau, AK 99810
                                                                  (907) 586-4490

          Case 3:19-cv-00025-JWS Document 76 Filed 08/04/21 Page 2 of 2
